12/28/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0587



                                 No. DA 19-0587


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MARK ALAN MENDOZA,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 31, 2021, within which to prepare, serve, and file its

response brief.




BG
BG          Electronically signed by:
                  Mike McGrath
     Chief Justice, Montana Supreme Court
               December 28 2020